Citation Nr: 9917157	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  98-17 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for residuals of flash 
burns to the eyes.

4.  Entitlement to service connection for residuals of a left 
knee injury.

5.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), with tension headaches, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to January 
1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.

The Board observes that, in the appealed May 1998 rating 
decision, the RO granted service connection for PTSD and 
assigned a 10 percent evaluation.  In a January 1999 rating 
action, the RO amended this grant to include tension 
headaches and increased the evaluation to 30 percent.  As the 
30 percent disability evaluation is less than the maximum 
available under the applicable diagnostic criteria, the 
veteran's claim for an increased evaluation remains viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board also observes that the veteran appealed separately 
the issues of entitlement to service connection for a left 
knee injury and entitlement to service connection for a left 
knee scar.  During his February 1999 VA videoconference 
hearing, however, the veteran indicated that he was seeking 
only the benefit of entitlement to service connection for 
residuals of a left knee injury, rather than the separate 
benefits noted above, and the Board has thus phrased the 
issue on appeal as such.

The issues of entitlement to service connection for residuals 
of a left knee injury and entitlement to an increased 
evaluation for post-traumatic stress disorder (PTSD), with 
tension headaches will be addressed in the REMAND portion of 
this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  There is competent medical evidence showing a 
relationship between the veteran's current tinnitus and 
service.

3.  There is no competent medical evidence of a current 
bilateral hearing loss disability for VA purposes.

4.  There is no competent medical evidence of current 
residuals of flash burns to the eyes.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred as a result of service.  38 
U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(1998).

2.  The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The claim of entitlement to service connection for 
residuals of flash burns to the eyes is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (1998).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (1998).  Additionally, 
certain chronic diseases, including organic diseases of the 
nervous system such as sensorineural hearing loss, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

The initial question that must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  The veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual" that a claim is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991); Robinette 
v. Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim, and the claim must fail.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  The nexus requirement 
may be satisfied by a presumption that an organic disease of 
the nervous system, such as sensorineural hearing loss, is 
manifested to a degree of ten percent within one year of 
discharge from service.  See 38 C.F.R. §§ 3.307, 3.309; Traut 
v. Brown, 6 Vet.App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet.App. 36, 43 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has recently indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b) (1998).  The Court held that the 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  See Savage v. Gober, 10 Vet. App. at 495-97.  
That evidence must be medical, unless it relates to a 
condition that the Court has indicated may be attested to by 
lay observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) "if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498. 

I.  Tinnitus

In considering the veteran's claim for service connection for 
tinnitus, the Board observes that an October 1989 in-service 
audiological report indicates that the veteran was routinely 
exposed to hazardous noise.  The Board also observes that, 
during his April 1998 VA audiological examination, the 
veteran reported the onset of tinnitus following an explosion 
in 1989, and the Board notes that the record reflects that 
the veteran suffered injuries as a result of an artillery 
round explosion in September 1989.  The examiner noted a 
tinnitus match at 800 hertz at 37 decibels for the right ear 
and at 32 decibels for the left ear.  

In view of this evidence, the Board finds that the veteran's 
claim for service connection for tinnitus is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that 
is, this claim is plausible and capable of substantiation.  
Moreover, the evidence of in-service noise exposure and post-
service tinnitus, noted by the veteran to have been present 
first in 1989, raises a question as to whether there is a 
relationship between the veteran's current tinnitus and 
service.  Accordingly, and resolving all doubt in favor of 
the veteran, the Board concludes that tinnitus was incurred 
as a result of service, and service connection is warranted 
for this disorder.  See 38 U.S.C.A. § 5107(b) (West 1991).  

II.  Hearing Loss

With regard to the veteran's claim for service connection for 
bilateral hearing loss, the Board observes that, before 
service connection may be granted for hearing loss, that loss 
must be of a particular level of severity.  For purposes of 
applying the laws administered by the VA, hearing impairment 
will be considered a disability when the thresholds for any 
of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 
40 decibels or greater; the thresholds at three of these 
frequencies are 26 or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1998).

The veteran's service enlistment examination, dated in May 
1989, revealed the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
0
0
0
0
LEFT
15
0
0
0
0

A subsequent in-service audiological evaluation, from October 
1989, revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
0
5
0
LEFT
25
10
20
15
5

While the October 1989 audiological evaluation revealed some 
decrease in hearing as compared to May 1989 evaluation, the 
veteran's April 1998 VA audiological examination revealed 
findings that did not meet the criteria for a current hearing 
loss disability under 38 C.F.R. § 3.385 (1998), with speech 
recognition scores of 96 for the right ear and 98 percent for 
the left ear and no pure tone thresholds over 20 decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
10
20
LEFT
15
10
5
10
10

Therefore, as the veteran is not shown to have a hearing loss 
disability as defined by 38 C.F.R. § 3.385, he has not 
submitted evidence of a well-grounded claim for hearing loss.  
Simply put, there is no competent medical evidence of a 
current bilateral hearing loss disability.  Indeed, the only 
evidence suggesting a current hearing loss disability, or a 
nexus between a hearing loss disability and service, is the 
lay testimony of the veteran.  During his February 1999 VA 
videoconference hearing, he argued that he incurred hearing 
as a result of an in-service explosion.

However, the veteran has not been shown to possess the 
requisite medical expertise necessary to render a diagnosis 
of a current disorder or to provide an opinion regarding 
causation.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  The 
Board would also point out that, while the veteran's VA 
examination reports contain notations regarding his belief 
that he incurred hearing loss in service, these notations 
constitute mere information recorded by medical examiners and 
unenhanced by any additional medical commentary by those 
examiners.  As such, these notations do not constitute 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).
Therefore, the veteran's lay contentions, alone, do not 
provide a sufficient basis upon which to find the claim for 
service connection for bilateral hearing loss to be well 
grounded.  See Grottveit v. Brown, 5 Vet. App. at 93.  As 
such the veteran's claim for service connection for hearing 
loss is denied as not well-grounded

III.  Residuals of Flash Burns to the Eyes

With regard to the veteran's claim for service connection for 
residuals of flash burns to the eyes, the Board observes that 
the veteran was treated for eye complaints in October 1989, 
following an in-service injury, but no evidence of ocular 
abrasion was noted.  The claims file includes an August 1998 
medical report from Mark Trelka, M.D., which reflect the 
veteran's complaints of a decrease in vision from 20/10 to 
20/20 following "flash burns" from a 1989 in-service 
injury.  The examination revealed bilateral uncorrected 
vision of 20/20; pupils which were equal, round, and reactive 
to light; intact accommodation, extraocular movements, and 
muscles; clear sharp disc margins; and full visual fields.  
The examiner did not note any current disorders except for 
tension-type headaches, for which service connection has been 
granted separately.  Despite the veteran's subjective 
contentions noted in this medical report, the Board observes 
that his May 1989 service enlistment examination revealed 
uncorrected bilateral vision of 20/20, and there is no 
further post-service medical evidence suggesting any eye 
disability.

Overall, there is no competent medical evidence of any 
current residuals of flash burns to the eyes.  Indeed, the 
only evidence suggesting the presence of residuals of flash 
burns to the eyes, or a nexus between such residuals and 
service, is the lay testimony of the veteran.  During his 
February 1999 VA videoconference hearing, he argued that he 
incurred visual loss as a result of an in-service explosion.

However, as noted above, the veteran has not been shown to 
possess the requisite medical expertise necessary to render a 
diagnosis of a current disorder or to provide an opinion 
regarding causation.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  The Board would also point out that, while the 
veteran's VA examination reports contain notations regarding 
his belief that he incurred eye disabilities in service, 
these notations constitute mere information recorded by 
medical examiners and unenhanced by any additional medical 
commentary by those examiners.  As such, these notations do 
not constitute competent medical evidence.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).
Therefore, the veteran's lay contentions, alone, do not 
provide a sufficient basis upon which to find the claim for 
service connection for residuals of flash burns to the eyes 
to be well grounded.  See Grottveit v. Brown, 5 Vet. App. at 
93. 

IV.  Conclusion

Well-grounded claims must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the medical evidence supports the 
veteran's claim for service connection for tinnitus.  
However, the veteran has not met his burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claims for service connection 
for bilateral hearing loss and residuals of flash burns to 
the eyes are well grounded.  In the absence of competent 
medical evidence to support the veteran's claims for these 
two disabilities, those particular claims must be denied as 
not well grounded.  Since those claims are not well grounded, 
the VA has no further duty to assist the veteran in 
developing the record to support those claims.  See Epps v. 
Gober, 126 F.3d at 1467-68 ("there is nothing in the text of 
§ 5107 to suggest that [VA] has a duty to assist a claimant 
until the claimant meets his or her burden of establishing a 
'well-grounded' claim").

The Board observes that both the RO and the Board have found 
the veteran's claims for service connection for bilateral 
hearing loss and for residuals of flash burns to the eyes to 
be not well grounded.  Furthermore, the Board is not aware of 
the existence of additional relevant evidence that could 
serve to make the veteran's claims well grounded.  As such, 
there is no further duty on the part of the VA under 38 
U.S.C.A. § 5103(a) (West 1991) to notify the veteran of the 
evidence required to complete his application for service 
connection for the claimed disabilities.  See McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).


ORDER

Service connection for tinnitus is granted.

Evidence of a well-grounded claim not having been submitted, 
service connection for bilateral hearing loss is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for residuals of flash burns to the eyes 
is denied.


REMAND

The Board has reviewed the veteran's claims file and observes 
that further medical clarification is warranted with regard 
to his claims for service connection for residuals of a left 
knee injury and an increased evaluation for PTSD, with 
tension headaches.  With regard to the claim for service 
connection for residuals of a left knee injury, the Board 
observes that the veteran was treated on one occasion, in 
November 1989, for left knee ligament strain.  VA examination 
reports from April 1998 contain diagnoses of a "[h]istory of 
injury to left knee with current symptoms of pain, stiffness, 
and lack of endurance" and a "[h]istory of being near a 
howitzer shell explosion with residual 1 millimeter scar to 
the anterior left knee cap without significant residual."  
It is unclear from these examination reports whether the 
examiners who performed the examinations, in rendering their 
diagnoses, reiterated a history provided by the veteran or 
reached their own medical conclusions regarding etiology.  As 
such a further examination which includes a review of the 
veteran's service medical records would be useful.

Also, the Board observes that the veteran underwent VA 
psychiatric examination in April 1998.  However, subsequent 
to that examination and the RO's initial grant of service 
connection for PTSD, the RO received the August 1998 report 
from Dr. Trelka, noted above, which indicates that the 
veteran had headaches that were incurred as a result of an 
in-service injury.  Subsequently, in a January 1999 rating 
action, the RO expanded the grant of service connection for 
PTSD to include tension headaches and assigned a 30 percent 
evaluation.  In this rating action, the RO indicated that the 
veteran's headaches were properly considered part of the 
veteran's PTSD "[s]ince the headaches have been diagnosed as 
due to tension."  However, the RO has not afforded the 
veteran subsequent VA psychiatric and neurological 
examinations to determine if the tension headaches are, in 
fact, properly considered as part of his PTSD.

In this regard, the Board would point out that the VA has a 
duty to assist the veteran in the development of facts 
pertinent to his claims.  See 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998); Talley v. Brown, 6 Vet. App. 
72, 74 (1993).  This duty includes conducting thorough and 
contemporaneous medical examinations of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  If an 
examination report is incomplete, the Board must await its 
completion, or order a new examination, before deciding the 
veteran's claims.  See Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992).  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded an 
examination of his left knee to ascertain 
the nature, severity, and etiology of any 
disorders that may be present.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to report complaints and 
clinical findings in detail and 
clinically correlate the complaints and 
clinical findings to a diagnosed 
disorder.  The examiner is further 
requested to review all pertinent records 
associated with the claims file, 
particularly service medical records and 
the VA examinations, and offer comments 
and an opinion, if possible, as to 
whether any currently diagnosed left knee 
disorder is causally or etiologically 
related to symptomatology 
manifested/treated during service.  Since 
it is important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (1998), copies of all 
pertinent medical records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

2.  The veteran should be afforded 
psychiatric and neurological examinations 
to determine the nature and extent of his 
service-connected PTSD and tension 
headaches.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiners are 
requested to provide an opinion as to the 
severity of the veteran's PTSD and 
tension headaches, and to provide 
opinions as to whether it is at least as 
likely as not that the veteran's tension 
headaches constitute a disability 
separate from PTSD, as opposed to being a 
part of his PTSD.  A complete rationale 
should be given for all opinions.  Since 
it is important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (1998), copies of all 
pertinent medical records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims for 
service connection for residuals of a 
left knee injury and an increased 
evaluation for PTSD, with tension 
headaches.   In readjudicating the latter 
claim and in light of the reports from 
the VA psychiatric and neurological 
examinations, the RO should consider 
whether a separate disability evaluation 
is warranted for the veteran's tension 
headaches.  If the determination of 
either claim remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

